Citation Nr: 1729554	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-22 219A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for lumbar strain with lumbar spine degenerative disc disease prior to May 3, 2012 and in excess of 40 percent from that date.

2.  Entitlement to a rating greater than 10 percent for left lumbar radiculopathy prior to February 23, 2012 and in excess of 40 percent from that date.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  An October 2012 rating decision increased the rating for lumbar strain with degenerative disc disease from 20 to 40 percent effective from May 3, 2012.  A December 2016 rating decision increased the rating for left lower extremity radiculopathy from 10 to 40 percent from February 23, 2012 and awarded a total rating based on individual unemployability from that date as well.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1963 to January 1968.

2.  On January 27, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M.C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


